IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-087-CV


EX PARTE:  PAUL W. KIMMELL,

	RELATOR



 


ORIGINAL HABEAS CORPUS PROCEEDING FROM BURNET COUNTY

 



PER CURIAM
	Paul W. Kimmell filed his petition for writ of habeas corpus on February 22, 1994,
seeking discharge from the custody of the sheriff of Burnet County.  After reviewing the petition
and brief in support thereof, we conclude that the writ should not issue as requested.  See Tex.
R. App. P. 121(c).
	The petition for writ of habeas corpus is denied.


Before Justices Powers, Aboussie and Jones
Petition for Writ of Habeas Corpus Denied
Filed:   March 30, 1994
Do Not Publish